McCAY, J.
We do not care to go into the question so elaborately argued, as to the meaning of - the various exceptions contained in the policy. This case turns, in our judgment, upon the written consent given by the agent of the company to change the craft. The policy was dated July 24th, 1865, the loss occurred 16th September, 1865. As the policy was but for forty days, the company is not liable, unless the insured are within the exceptions, or the time was. extended. . As we have said, the meaning of the terms of the policy, in view of the nature of the risk, (part land, part river; and part sea,) is much disputed, and we do not think easily settled. But under the proof, we think that the time consumed at Buzzard Roost in changing the craft and transhipping, ought not to be counted in the forty days. The policy specified a certain craft; as appears by the proof, it was to the interest of the company the craft should be changed. Its agent was appealed *to, informed of the facts, and as late as the 14th of August, consented to the change. It seems to us that the time consumed in making this change, (during which none of the risks insured against existed,) ought not to be counted a$ part of the period. The written consent to the change was a new contract, and all the incidents to the change were included. The law requires the utmost good faith on the part of the insured, and this he seems to have fully met. The delay caused by the changed of craft, was for the benefit of the company, entered upon in good faith by the assured, with the consent of the agent. The verdict of the jury can be sustained by this view of the case whatever we might hold upon the other points made in the record; and we .do not, therefore, decide them. Under the facts of the case, if the time lost in making the change of craft is counted out of the forty days, the jury might well have found as they have, and we therefore reverse the judgment granting a new trial.
Judgment reversed.